Citation Nr: 0103470	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-22 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for a urinary tract 
infection, with prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The veteran also initiated an appeal of the RO's June 1999 
denial of service connection for mild bilateral 
hydronephrosis, to include as due to herbicide exposure, but 
he indicated in his November 1999 Substantive Appeal that he 
was withdrawing this issue from appellate consideration.  See 
38 C.F.R. § 20.204 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected urinary tract infection 
disorder has not been shown to necessitate the wearing of 
absorbent materials or to be productive of marked obstructive 
symptomatology, but this disorder has required regular 
management through catheterization and the use of Bactrim.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a urinary tract 
infection, with prostatitis, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.115a, 4.115b, Diagnostic Code 7512 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further 
assistance to the veteran is required in order to comply with 
the VA's statutory duty to assist him in developing the facts 
pertinent to his claim.  Specifically, the RO has afforded 
the veteran a VA genitourinary examination and has obtained 
records of reported medical treatment.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 State. 2096 (Nov. 9, 2000) (to 
be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In a June 1979 rating decision, the RO granted service 
connection for a urinary tract infection, with prostatitis, 
on the basis of treatment for this disability during service.  
In this same decision, the RO noted problems with a 
neurogenic bladder that resulted from a post-service accident 
in 1975 and that was not service-connected.  A zero percent 
evaluation was assigned for the veteran's service-connected 
urinary tract infection disability, effective from February 
1979.  This evaluation has since remained in effect and is at 
issue in this case.

A July 1998 VA treatment record indicates that the veteran 
was seen for a neurogenic bladder but was doing well with 
self-catheterization and the use of Bactrim.  A 
urethrocystogram from the same month showed fixed stricture 
in the posterior aspect of the penile urethra and marked 
bladder diverticulosis and trabeculations, consistent with a 
longstanding neurogenic bladder.  

During his January 1999 VA genitourinary examination, the 
veteran denied any urinary tract infections for the past four 
to five years.  In describing his urinary dysfunction, the 
veteran denied hesitancy or dysuria but complained of 
problems with his stream.  He stated that he was able to void 
and at times had self-catheterized himself four times daily.  
One episode of nocturia per night was reported, during which 
he normally would catheterize himself.  Although the veteran 
stated that he wore a pad to avoid soiling his underwear with 
blood, he denied any incontinence.  Also, the veteran denied 
any hospitalizations in the past year for urinary tract 
disease.  The veteran reported the use of Bactrim nightly to 
prevent infections from self-catheterization.  Upon 
examination, the penis was circumcised and within normal 
limits, and the testicles were small, smooth, round, and 
nontender to palpation.  The prostate was small, soft, and 
boggy.  The diagnoses were a neurogenic bladder requiring 
self-catheterization, status post motor vehicle accident; and 
bilateral hydronephrosis, with mild renal insufficiency.

A May 1999 VA treatment record indicates that the veteran was 
treated for a neurogenic bladder and continued to self-
catheterize, with the use of Bactrim.

The veteran appeared for a VA hearing in November 1999, 
during which he reported the use of several medications for 
his bladder and urinary problems.  He stated that he did not 
have to wear absorbent padding, but he described his urinary 
symptoms as occurring daily and requiring self-
catheterization.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000). 

The RO has evaluated the veteran's urinary tract infection, 
with prostatitis, at the zero percent rate under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7512 (2000).  This code section 
allows for evaluation on the basis of voiding dysfunction, as 
set forth in 38 C.F.R. § 4.115a (2000).  Under this section, 
a 20 percent evaluation is warranted for voiding dysfunction 
that requires the wearing of absorbent materials which must 
be changed less than two times per day.  In this case, 
however, the veteran testified during his November 1999 VA 
hearing that he did not need to wear such materials.  While 
the veteran reported the use of a pad for occasional blood 
absorption during his January 1999 VA examination, he also 
denied any incontinence.  As such, a compensable evaluation 
is not warranted under this section.

The Board has therefore considered other provisions of 
38 C.F.R. § 4.115a (2000) in determining whether a 
compensable evaluation is in order for the veteran's urinary 
tract infection disability.  In this regard, the Board finds 
that the evidence of record does not indicate obstructive 
symptomatology, with or without stricture, requiring dilation 
one to two times per year (the criteria for a minimum zero 
percent evaluation on the basis of obstructed voiding).  

However, this section does permit a 10 percent evaluation for 
a urinary tract infection requiring long-term drug therapy, 
one to two hospitalizations per year, and/or intermittent 
intensive management.  In this case, the veteran has reported 
frequent self-catheterization and the regular use of Bactrim 
to prevent infections.  The Board is aware that the VA 
examiner who saw the veteran in January 1999 provided a 
diagnosis of a neurogenic bladder requiring self-
catheterization and that this neurogenic bladder has been 
found by the RO to not be service-connected.  However, the 
examiner did not specifically rule out the possibility that 
the veteran's service-connected disability was a complicating 
factor insofar as regular self-catheterization was needed.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it 
is not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  Moreover, the use of Bactrim to 
prevent further infections suggests long-term drug therapy.  
As such, and after resolving the benefit of the doubt in the 
veteran's favor, the Board finds that the criteria for a 10 
percent evaluation for a urinary tract infection under 38 
C.F.R. § 4.115a (2000) have been met.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. 
§ 5107(b)). 

The Board has also considered whether the criteria for a 30 
percent evaluation for a urinary tract infection under this 
section have been met.  However, the recent medical evidence 
of record does not show that the veteran's service-connected 
disability is productive of a recurrent symptomatic infection 
requiring drainage/frequent hospitalization (e.g., greater 
than two times per year) and/or requiring continuous 
intensive management.  As noted above, the veteran denied 
recent hospitalizations and infections during his January 
1999 VA examination.  As such, the evidence supports a 10 
percent evaluation, but not more, for the veteran's service-
connected urinary tract infection, with prostatitis.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected urinary tract infection, with 
prostatitis, has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has required hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A 10 percent evaluation for a urinary tract infection, with 
prostatitis, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

